Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 remain pending in the application under prosecution and have been reexamined.
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention features: computer-implemented method, comprising: determining whether a first amount of time associated with performing a locate operation to advance a magnetic tape from a second position to a first position is less than a second amount of time associated with performing a number of read operations to advance the magnetic tape from the second position to the first position, wherein the second position corresponds to a current location of a magnetic tape head relative to the magnetic tape.

Referenced prior art include:
G. T. Kishi, "The IBM Virtual Tape Server: Making tape controllers more autonomic," in IBM Journal of Research and Development, vol. 47, no. 4, pp. 459-469, July 2003.
US 2003/0115409 (Yamada et al) teaching schedule-controlling unit comparing the time for playback of selected data file with a predetermined reference time to select 
US 2003/0041214 (Hirao et al) teaching data to be retrieved from a non-volatile storage medium identified by considering previously stored cache data in a cache buffer, wherein: when a request for data is received from a host, the requested data is ear-marked for retrieval, with a desired amount of pre-read data and a desired amount of pre-fetch or read-ahead data; it is then determined whether any of the data is already in the cache buffer, and how much of a gap, if any, exists between the desired data and that already stored in the cache buffer; and if some of the data is already in cache, then a controller has to satisfy the read request with a single continuous retrieval of data from the storage medium, such that the data as stored in the cache buffer is not interrupted by gaps within the cache buffer.
US 2003/014983 (Coker et al) teaching method and apparatus for transferring data between a host device and a data storage device having a first memory space (such as a buffer) and a second memory space (such as magnetic discs), wherein: data are stored on the discs in host-addressable data sectors; the data storage device is configured to operate in a local mode of operation (nonrequested user data are retrieved from the discs and placed into the buffer in anticipation of a future request for the nonrequested user data) and a nonlocal mode of operation (nonrequested user data are not retrieved). 
US 2017/0153833 (Iwasaki et al) teaching system including a disk cache that includes a plurality of hard disk drives (HDDs) and a controller, the controller configured 
US 2014/0189232 (Enohara et al) teaching virtual tape device including: a determination unit to determine, when deleting some logical volume data, whether to conduct copy processing to store a copy of the logical volume data onto a second physical tape on the basis of a storage location of the logical volume data; and a  copy creation unit to store, when it is determined to conduct the copy processing, a copy of the logical volume data on the second physical tape so as to cause spacing between a storage location of the logical volume data.
US 2007/0233757 (Inai et al) teaching method and system for garbage collection of a magnetic tape library device connected with a magnetic disk device, the tape library device including at least two magnetic tape media being capable of storing data and first controller for controlling transfer information and storing information.
US 2004/0148458 (Sekine et al) teaching system incorporating a virtual tape unit connected to a system at a remote place via a network inputting and outputting a virtual tape volume of the system between virtual tape management information and a virtual tape file.

However, none of the prior art teaches alone or in combination the features, as recited in the claims taken in light of the disclosure, specifically:
first position corresponds to a beginning of requested data; instructing a tape drive to perform the locate operation in response to determining that the first amount of time is less than the second amount of time; instructing the tape drive to perform the number of read operations in response to determining that the first amount of time is not less than the second amount of time; and instructing the tape drive to discard data read from the magnetic tape while performing the number of read operations.

Independent claims 7 and 13 repeat the features of claim 1 in other claim format, is therefore allowable in view of similar logic. Claims 2-6, 8-12 and 14-18 are allowable for incorporating the features of claims 1, 7, and 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MICHEL BATAILLE whose telephone number is (571)272-4178.  The examiner can normally be reached on Monday - Thursday 7-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PIERRE MICHE BATAILLE/Primary Examiner, Art Unit 2136